EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Christopher Mark Atkinson on 2/19/2021. The application has been amended as follows: In claim 1, line 10, replace “target” with “targeting”.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-5, 9 and 14 are amended. Claims 2-4, 7, 10-13 and 15-44 are cancelled. Claims 1, 5-6, 8-9 and 14 are allowed.

Applicant’s arguments regarding the objections to claims 1 and 6 have been fully considered and are persuasive. The objections of 12/18/2020 are withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 12/18/2020 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 12/18/2020 are overcome.

Allowable Subject Matter
Claims 1, 5-6, 8-9 and 14 are allowed. The following is an examiner’s statement of reasons for allowance:
Counts (US 5,060,671) teaches an article having an electrically generated flavor medium (abstract) having a slideable heater that serially heats each pair of opposed segments (column 7, lines 23-46) from 10 opposed segments pairs where each segment pair is individually heated (column 6, lines 44-54). The slideable heater is located outside the housing (figure 7H, reference numeral 771) and is moved by a pawl or ratchet (column 7, lines 23-46).
Rosenthal (US 7,997,280) teaches a hand held vaporizing device having three shield vents (figure 7, reference numeral 220) that allow alternate pathways to prevent inadvertent blockage by a user (column 10, lines 32-44). However, Rosenthal teaches that the shield is rotated (column 10, lines 45-51), not along the cigarette as required by the instant claim.
White (US 9,016,274) teaches a device for vaporizing and delivering an aerosol agent (abstract) in the form of a handheld torch with a heating element that is ignited to generate heat that vaporizes the aerosol agent (column 3, lines 35-62). The heat generator has a hollow housing with a piezoelectric igniter, a heating element, a switch for igniting the device, a fuel source (column 6, lines 54-67). The heating element uses butane fuel (column 3, lines 63-67) to produce an open flame in a heat generator that generators heat from the butane gas (column 7, lines 16-39). Multiple air inlet openings provide air to the open flame (column 12, lines 23-60) and exhaust gases are released through a vent hole (column 7, lines 40-67).
It would therefore not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a smoking article having a combustion device that moves along the smoking article while connecting to an exhaust gas exit divided into 3-20 sections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747